B. F. SAFFOLD, J.
Section 7 of the act to suppress murder, lynching, &c., approved December 28th, 1868, authorizes the suspension of proceedings in the suit for damages, when the offenders shall be apprehended and undergoing trial, until the result of the trial of the apprehended person shall be known. It is not necessary that more than one of the offenders shall be undergoing trial. The proceedings are to be suspended whenever the proper facts are made known to the court or judge.
The mandamus is refused.